Citation Nr: 9919837	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-16 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for deafness in the right 
ear.



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel









INTRODUCTION

The appellant served on active duty from January 1951 to 
February 1954.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The appellant served on active duty from January 1951 to 
February 1954.

2. Service medical records, including his separation physical 
examination of February 1954, do not contain any 
complaints, clinical findings or diagnoses for the claimed 
hearing loss.

3. The evidence of record reflects an initial diagnosis of 
right ear hearing loss in 1993, approximately forty years 
after service.

4. The appellant has presented no competent medical evidence 
showing the presence of right ear hearing loss during his 
period of active military service, or showing a nexus 
between diagnosis of this condition provided in the post 
service period and any incident or event of his military 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for deafness 
in the right ear is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).  

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the United States Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") concluded 
in Savage that chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post-presumption period."  
Id.
The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).  

As stated above, the record reflects that the appellant 
served on active duty from January 1951 to February 1954.  
His service records reflect that he had normal hearing (15/15 
on whispered voice test) at the time of his enlistment exam.  
A report of investigation, dated January 1, 1953, reveals 
that the appellant was struck with a bottle on the right ear 
by an unknown party.  Medical diagnosis indicated only that 
the appellant suffered external wounds to the right ear, not 
any hearing loss or impairment.  No further treatment is 
noted.  Moreover, the appellant's February 12, 1954 
separation examination report demonstrates no hearing 
abnormalities or complaints.  Specifically, his hearing was 
noted to be 15/15 in each ear on the whispered voice test, 
reflecting no change compared to his enlistment examination 
from three years earlier.

Post service medical records are negative for a hearing loss 
disability until April 1993, when the appellant underwent an 
audiological evaluation.  At that time, the appellant 
reported a history of decreased hearing for the right ear.  A 
statement from Dr. T. Canale, M.D., dated May 19, 1993, 
indicated that the results of the appellant's April 1993 
audio examination were consistent with a 100% hearing 
impairment for the right ear.  However, Dr. Canale stated 
that the appellant's impairment was of "unknown etiology."

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for deafness in the right ear 
well grounded.  Caluza, 7 Vet. App. at 498.  The first 
element of a well grounded claim has been established - the 
appellant has demonstrated that he currently suffers from 
deafness in the right ear.  However, there is no competent 
medical evidence which provides a nexus, as reflected by 
medical diagnosis or opinion, between the appellant's 
deafness complained of almost forty years after service and 
the external ear injury he experienced during service.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) (with 
respect to medical nexus for well groundedness, the claimant 
must supply objective medical evidence to support claim); cf. 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (presentation of 
well-grounded claim triggers necessity to seek medical 
evidence to verify or not verify claim provided medical 
evidence already of record supports claim on the nexus 
question).  

The Board has considered the appellant's contentions on 
appeal that the current deafness stems from the attack in 
service; however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the bases of in-service occurrence and a medical 
nexus.  Further, in documents provided from the RO the 
veteran has been advised of the type of information he needed 
to submit to well ground the claim.

Accordingly, the Board must deny the appellant's claim of 
service connection for deafness in the right ear as not well 
grounded.


ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for deafness in the right 
ear is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

